Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Matt Jorge on April 9, 2021.
The application has been amended as follows: 
IN THE CLAIMS
1.  (Currently Amended) A scissors lift with a height sensor system, comprising:
a base;
a platform movable between a first height and a second height;
a scissors assembly that includes a scissor leg and operatively connects the base with the platform;
a lift actuator configured to pivot the scissor leg about a pivot pin to selectively raise and lower the platform; 
an angle sensor carried by the base and configured to rotate with the pivot pin and 
a processor configured to calculate a height of the platform from the angular position sensed by the angle sensor.

The following is an examiner’s statement of reasons for allowance: The claims in the application are deemed to be directed to a nonobvious improvement over the prior art.  The claims recite wherein an angle sensor is carried by the base and configured to rotate with the pivot pin and sense an angular position by an angular position marker.  The closest prior art of Ersoy DE 3527324 teaches an angle sensor (30, fig. 3) positioned on the pivot pin (22) wherein the potentiometer is used to measure the angle as the pivot pin rotates relative to the leg (7).  The prior art of Foley US 2013/0213744 teaches an angle sensor (47, Fig. 1) positioned on the scissor leg (14) wherein the inclinometer is used to measure the angle/height of the scissor leg relative to the ground.  The difference between the prior art and the claimed invention being that the angle sensor is carried by the base and configured to sense an angle of the pivot pin to determine the angular position/height of the scissor lift.  The closest prior art of record fails to disclose, teach or suggest alone or in combination the claimed invention.  For the above reasons the claims overcome the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948.  The examiner can normally be reached on Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYRONE V HALL JR/Primary Examiner, Art Unit 3723